UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4698
ROBERT G. WHITE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                Patrick Michael Duffy, District Judge.
                              (CR-00-22)

                      Submitted: July 7, 2003

                      Decided: August 7, 2003

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kathrine H. Hudgins, LAW OFFICE OF JOHN DELGADO, Colum-
bia, South Carolina, for Appellant. J. Strom Thurmond, Jr., United
States Attorney, Miller W. Shealy, Jr., Assistant United States Attor-
ney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WHITE
                              OPINION

PER CURIAM:

   Robert George White appeals his conviction and 235-month sen-
tence for conspiracy to distribute and possess with intent to distribute
five kilograms or more of cocaine, 50 grams or more of cocaine base,
and 100 grams or more of heroin, in violation of 21 U.S.C. § 846
(2000). White argues on appeal that the district court erred in failing
to order a competency hearing sua sponte, pursuant to 18 U.S.C.
§ 4241(a) (2000), and that the court erred in failing to grant a mistrial
based on the prosecution’s closing argument. We find these conten-
tions to be without merit, and we affirm White’s conviction and sen-
tence.

   After the jury returned a verdict of guilty on the conspiracy charge,
the magistrate judge held a status conference, during which White’s
counsel requested a competency examination pursuant to 18 U.S.C.
§§ 4241, 4242 (2000). The magistrate judge granted the motion. The
examiners concluded White was competent at the time of his trial, and
after additional time, also concluded White was ready and competent
to return to court for sentencing. The Federal Bureau of Prisons issued
a certificate of restoration of competency to stand trial on June 24,
2002, and White was sentenced on August 19, 2002.

   Based on this sequence of events, we conclude the district court
committed no error when it did not sua sponte order a competency
hearing for White. Based on the expert opinions before it, the court
did not have "reasonable cause to believe that [White was] suffering
from a mental disease or defect rendering him mentally incompetent
to the extent that he [was] unable to understand the nature and conse-
quences of the proceedings against him or to assist properly in his
defense." 18 U.S.C. § 4241(a).

   White’s contention that the Government’s closing argument imper-
missibly interfered with his Fifth Amendment rights also fails. The
prosecutor stated in closing argument: "There is nothing reasonable
about acquitting Robert White. There is nothing reasonable about any
explanation, and there’s been none offered, for his innocence." The
district court found that the comment was directed towards the
                       UNITED STATES v. WHITE                        3
defense counsel’s failure in closing argument to present a convincing
theory for White’s innocence, and so instructed the jury.

   There is no indication that the Government was arguing that the
jury should infer guilt because White did not testify in his own
defense. Furthermore, the Government and the trial court explained
that the burden rested on the prosecution to prove guilt beyond a rea-
sonable doubt. The court further instructed the jury that the defense
had no burden to offer any explanation, proof, or witnesses at trial.
We conclude these curative instructions were sufficient to clear up
any possible ambiguity in the prosecutor’s statement. Therefore, the
district court did not abuse its discretion in denying the motion for a
mistrial. United States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997).

  We thus affirm White’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions have been ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED